         Case 1:20-cv-10849-LGS Document 70 Filed 07/26/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


  UNITED STATES SECURITIES AND
  EXCHANGE COMMISSION,
                                                       Case No.: 20-cv-10849 (LGS)
                        Plaintiff,

         vs.

  STEFAN QIN, VIRGIL TECHNOLOGIES
  LLC, MONTGOMERY TECHNOLOGIES
  LLC, VIRGIL QUANTITATIVE
  RESEARCH, LLC, VIRGIL CAPITAL LLC,
  and VQR PARTNERS LLC,

                        Defendants.



 xxxxxxxxxxxxxxx
 [PROPOSED] ORDER GRANTING RECEIVER PERMISSION TO RETURN FUNDS
                      TO CACEIS BANK LUXEMBOURG BRANCH

       WHEREAS this matter has come before the Court upon motion of the Receiver, Robert

A. Musiala, Jr. (the “Receiver”), for permission to return $2,500,421.63 (the “Funds”) to Caceis

Bank Luxembourg Branch (“CBLB”) (less the cost of fees expended by the Receiver’s forensic

and legal teams in investigating and resolving this matter) (the “Motion”);

       WHEREAS neither Plaintiff nor Defendant opposes the relief requested in the Motion;

       WHEREAS the Court finds that based on the record in these proceedings and the

consent of Plaintiff and Defendant, the Receiver’s return of the Funds to CBLB is warranted;


IT IS HEREBY ORDERED THAT:

   1. The Motion is GRANTED; and
         Case 1:20-cv-10849-LGS Document 70 Filed 07/26/21 Page 2 of 2




   2. The Receiver is authorized to return the Funds to CBLB (less the cost of fees expended

by the Receiver’s forensic and legal teams in investigating and resolving this matter), as

provided in the Motion.

Dated: July 26, 2021
       New York, New York




                                                 2
